Citation Nr: 0300735	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant claims that he had service in the Philippine 
Commonwealth Army in the service of the United States 
during World War II.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim of 
entitlement to VA benefits on the basis he did not have 
qualifying service as a veteran.


FINDING OF FACT

The Department of the Army certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by the VA as of that date, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified by means of 
the discussions in May 2001 letter from the RO and January 
2002 statement of the case that the records did not show 
that he had the required military service to be eligible 
for VA benefits and of what was required to establish 
evidence of service.  

VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  In this case, there is no possibility that 
any evidence could be obtained that would be relevant to 
the legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect 
on the outcome of this claim.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" (of which 
there is none) to the appellant resulting from this Board 
decision does not affect the merits of his claim or his 
substantive rights and, therefore, is deemed to be 
harmless.  See 38 C.F.R. § 20.1102 (2002).  


B.  Basic eligibility requirements for VA benefits

A person who does not attain the status of claimant has 
not submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994).  In order to achieve the status of a 
claimant, the appellant must present evidence that he is a 
"veteran" as defined in law and regulation.  The term 
"veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, including recognized guerrilla service, 
may constitute recognized service in the armed forces of 
the United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2002).  

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the service 
department.  VA may accept such a submission if the 
evidence consists of a document issued by the service 
department, the document contains the needed information, 
and VA finds that the document is genuine and that the 
information on the document is accurate.  If the documents 
submitted by the claimant do not meet these requirements, 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203 (2002). 

Here, the appellant provided several documents from the 
Philippine Army in an effort to establish entitlement to 
VA benefits.  However, the Philippine government has its 
own laws and regulations which permit recognition of 
military service that is not recognized by the U.S. Army.  
The documents submitted by the appellant fail to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted as verification of the 
appellant's service for the purpose of receiving VA 
benefits.

The appellant also provided an affidavit from two 
individuals indicating that they served with him in the 
Philippine Army during World War II.  Similarly, this 
document may not be accepted as verification of his 
service for the purpose of receiving VA benefits because 
only official documents of the appropriate U.S. service 
department can serve that purpose.

More importantly, in May 2001 the Department of the Army 
reported that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
service department's findings are binding and conclusive 
upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The appellant has provided no further evidence 
that would warrant a request for re-certification from the 
service department.  See Memorandum for File, dated April 
1, 2002; Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

In short, because the appellant had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces, he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  Therefore, his 
claim for VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to basic eligibility for VA benefits is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

